Noel Phillips prosecutes this appeal from a judgment convicting him of seduction. It is conceded, and the testimony of the prosecuting witness established the crime, but it is insisted that there is not sufficient evidence to sustain the verdict because there is no corroboration of the testimony of the prosecuting witness. In such cases before conviction can be had, it is necessary for the testimony of the prosecutrix to be corroborated both as to the promise of marriage and the intercourse. Brooks v. State, 126 Ark. 98; McMaster v. State, 163 Ark. 194; *Page 71 
Dooms v. State, 164 Ark. 50; Taylor v. State,174 Ark. 800; Sloan v. State, 172 Ark. 44.
The evidence shows that a child was born to the prosecuting witness on the 6th of February, 1929. Other evidence than her own testimony tended to show that for about a year before that time the defendant had been keeping company with the prosecutrix and that she had ceased to go with other boys. She was also making preparations for her wedding. Her father had the defendant arrested after he discovered his daughter's condition, and the defendant, through the deputy sheriff, made a proposition to the father that he would marry his daughter if the father would cause him to be released. A physician also testified that the defendant came to him with a proposition to cause a miscarriage of the prosecuting witness.
Under the authorities above cited these facts were sufficient to corroborate the testimony of the prosecuting witness. We have carefully examined the record. It shows that the defendant had a fair trial, and that his theory of the case was fully covered by the instructions given by the court. The instructions asked by him and refused were fully covered by those given. We find no prejudicial error in the record, and the judgment will therefore be affirmed.